Case: 14-12315     Date Filed: 06/08/2015     Page: 1 of 4


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 14-12315
                            ________________________

                        D.C. Docket No. 0:13-cv-61225-RSR



STIG SOLNES,

                                                       Plaintiff - Appellant,

versus



WALLIS & WALLIS, P.A.,

                                                       Defendant - Appellee.

                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                     (June 8, 2015)

Before MARCUS and WILSON, Circuit Judges, and SCHLESINGER, ∗ District
Judge.

∗
  Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.
              Case: 14-12315    Date Filed: 06/08/2015   Page: 2 of 4




PER CURIAM:

      This is the case of a yacht sale that never was. Stig Solnes (“Solnes”) paid

$300,000.00 for a yacht that the seller never delivered. Wallis & Wallis, P.A.

(“WWPA”), accepted the money, on the seller’s behalf as an escrow agent, and

forwarded it to the seller, even though, Solnes contended, WWPA knew that the

yacht in question had been sold to another buyer and would never be delivered.

      Solnes initiated this action, and WWPA moved to dismiss the Complaint.

The district court granted in part and denied in part WWPA’s motion. In its ruling,

the district court held that the language of the Vessel Purchase and Sale Agreement

(“Agreement”) between the seller and Solnes limited WWPA’s implied-in-fact

contractual liability to the deposit of $30,000.00, and barred any liability for

misdelivery of the purchase price of $270,000.00.

      Solnes responded with a three-count Amended Complaint alleging claims

for breach of implied contract against Peter Wallis and WWPA, Counts I and II,

for both the deposit and the balance paid on the yacht and a claim, Count III, for

money had and received against WWPA. Once again, WWPA sought to dismiss

the Amended Complaint. This time, however, the district court converted the

pleading to a Motion for Summary Judgment, directed WWPA to file a statement

of material facts and granted Solnes leave to respond.



                                         2
                Case: 14-12315   Date Filed: 06/08/2015    Page: 3 of 4


      In April 2014, the district court granted in part and denied in part the

construed Motion for Summary Judgment.              Solnes’ claims against Wallis

individually were dismissed, and the amount of damages Solnes could recover

under the implied contractual theory was limited to the deposit—$30,000.00.

However, the district court determined that a trial was necessary on the issue of

whether there had been an early disbursement of the deposit monies by WWPA.

Following a bench trial, the district court entered Judgment in favor of Solnes in

the amount of $30,000.00 for breach of implied contract, Count II, and in favor of

WWPA for money had and received, Count III.

      This appeal presents four issues. First, whether the district court properly

determined that the Agreement limited WWPA’s “implied-in-fact” contractual

liability to the deposit of $30,000.00, and barred any liability for misdelivery of the

purchase price of $270,000.00.       Second, whether the district court correctly

concluded that no “new agreement” for the return of the entire $300,000.00 was

created by a conversation between Solnes and Joan Wallis. Third, whether the

district court’s grant of summary judgment on Count II of the Amended

Complaint, by finding that Wallis was not individually liable, was correct. Fourth,

and finally, whether the district court correctly determined that WWPA was not

liable for the entire purchase price of $300,000.00 based on a theory of money had

and received.


                                          3
              Case: 14-12315     Date Filed: 06/08/2015   Page: 4 of 4


      We review a grant or denial of summary judgment de novo. Carithers v.

Mid-Continent Cas. Co., 782 F.3d 1240, 1245 (11th Cir. 2015).              Summary

judgment is appropriate only if there is “no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).

      “Following a bench trial, we review legal conclusions de novo and findings

of fact for clear error.” Carithers, 782 F.3d at 1245. “Under the clear error

standard, we may reverse the district court’s findings of fact if, after viewing all

the evidence, we are left with the definite and firm conviction that a mistake has

been committed.” Crystal Entm’t & Filmworks, Inc. v. Jurado, 643 F.3d 1313,

1319-20 (11th Cir. 2011) (internal quotations and citations removed).          “‘The

credibility of a witness is in the province of the factfinder and this court will not

ordinarily review the factfinder’s determination of credibility.’” Id. at 1320

(quoting United States v. Copeland, 20 F.3d 412, 413 (11th Cir. 1994)).

      After reviewing the record, we find the district court committed no error in

determining that the language of the Agreement specifically limited WWPA’s

liability to $30,000.00 and barred any further liability for either WWPA or Wallis

for the remaining $270,000.00.

      Accordingly, we affirm the district court’s opinion.

      AFFIRMED.




                                         4